DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 9, 10, 11, 12, and 14, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Qian (U.S. Publication 2007/0122516).
 Regarding claim 1, Qian teaches A blender system (figures 1 and 2); comprising: a blender base (cabinet item 21 which houses the motor, proximate item 211); a motor housed in the blender base (71); a drive shaft coupled with the motor (item 78); a container assembly operatively attached to the blender base, wherein the container assembly comprises at least two compartments (item 31 with upper housing proximate item 33 and lower outer housing proximate item 43); and at least one blade assembly operatively attached to the container (there are multiple blade assemblies including item 43 in lower outer housing proximate item 43 and items 44 in the upper housing proximate item 33) wherein the at least two compartments are adjacent one another (items 33 and 31 are considered positioned adjacent one another).
Regarding claim 2, Qian teaches wherein a first blade assembly of the at least one blade assembly is operatively attached to a first compartment of the at least two compartments (item 43 is in a lower outer compartment).
Regarding claim 3, Qian teaches wherein a second blade assembly of the at least one blade assembly is operatively attached to a second compartment of the at least two compartments (items 44 are in upper compartment in item 33).
Regarding claim 4, Qian teaches wherein the motor operatively drives the first blade assembly and the second blade assembly when the first compartment and the second compartment are attached to the blender base (item 71 drives both item 43 and items 44)
Regarding claim 6, Qian teaches the first and second blade assemblies are each driven by at least one compartment gear(item 86 drive both blade assemblies).
Regarding claim 9, Qian teaches A blender system (figures 1 and 2); comprising: a blender base (cabinet item 21 which houses the motor, proximate item 211 comprising a motor (71); a gear box operatively attached to the blender base and operatively driven by the motor (walls 211 and 212 are considered reading on a gear box since they house gears 83, 85, and 86); a container assembly comprising at least two compartments that operatively receive foodstuff (item 31 which has an inner lower compartment formed by the inner space of item 31 and a second compartment formed by the inner space of item 33); and at least two blade assemblies operatively attached to the at least two compartments, and wherein the gear box operatively drives the at least two blade assemblies (item 43 and items 44 which are driven by gears 83, 85, and 86) wherein the at least two compartments are adjacent one another (items 33 and 31 are considered positioned adjacent one another).
Regarding claim 10, Qian teaches further comprising at least one lid operatively attached to the container (item 38).
Regarding claim 11, Qian teaches wherein the at least two blade assemblies are each driven by at least one compartment gear (item 86 drives both blade assemblies).
Regarding claim 12, Qian teaches wherein a first lid of the at least one lid is operatively attached to a first compartment of the at least two compartments comprises a first side wall, and wherein a second lid of the at least one lid is operatively attached to a second compartment of the at least two compartments (items 34 and 38).
Regarding claim 14, Qian teaches wherein a first compartment of the at least two compartments comprises a first side wall, wherein a second compartment of the at least two compartments comprises a second side wall, and wherein the first side wall comprises a different height than the second side wall (items 31 and 33 each have a sidewall and the two sidewalls are different heights).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (U.S. Publication 2007/0122516).
Regarding claim 5, Qian teaches gears that drive the first and second blade assemblies (gears 79, 80, 81, 83, 86).
Regarding claim 5, Qian is silent to the gearbox being in a separate housing from the drive shaft of the motor.
Regarding claim 5, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to make the gears separable from the motor housing in order to for easier repair of the apparatus since it has been held that since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (U.S. Publication 2007/0122516) in view of Kolar (U.S. Publication 2014/0286120).
Regarding claims 7 and 8, Qian is silent to the NFC communication component. 
Regarding claim 7, Kolar teaches wherein the container assembly comprises at least one near field communications component identifying parameters associated with the at least two compartments (paragraph 37 teaches a wireless controller on the blending container which is considered capable of communicating via NFC since paragraph teaches an NFC point). Regarding claim 8, Kolar teaches wherein the blender base includes a near field communications component operatively communicating with the at least one near field communications component of the container assembly (paragraph 37 teaches communication between the blending container and the blending base via NFC point). 
It would have been obvious to one of ordinary skill in the art to modify the blending assembly of Qian with the NFC communication of Kolar to allow for operation of specific blending programs (see paragraph 37 of Kolar).
Response to Arguments
The objection to the drawings is withdrawn since claim 11 has been amended to include “two blade assemblies each driven by at least one compartment gear. However, the amendment to claim 11 necessitates a new ground of rejection. Claim 11 is now rejected as indicated above. 
The remarks regarding the 35 U.S.C. 112 (b) rejection are considered persuasive in light of the amendment to claim 9. 
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of claims 1 and 9 of claim 1 have been considered and are not persuasive. Applicant argues that Qian does not teach the chambers are adjacent along an axis defined by the drive shaft of the blender base, however this language is not incorporated into either claim. And therefore a nested configuration is still considered reading on an adjacent configuration.
The remarks regarding the remaining claims are based off the remarks regarding claims 1 and 9 and claims are rejected accordingly.

Allowable Subject Matter
Claim 15 is objected to for depending on a rejected claim but would be allowable if written in independent form. The prior art does not teach or fairly suggest a blender system with a gearbox comprising a housing on which both the compartments are positioned. 
Claim 13 is objected to but would be allowable for the reasons stated in the Non-Final Rejection mailed 1/20/2022. 
Claims 16-20 are allowed for the reasons stated in the Non-Final Rejection mailed 1/20/2022.

Conclusion
THIS ACTION IS MADE FINAL necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774